Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Independent claims 1 and 24 each similarly recites “a sensor disposed on one surface of the display panel to detect external pressure, wherein the sensor has a sensing region and a non-sensing region and comprises: a first base substrate having flexibility and including a flexible region having a first flexibility enhancing part formed in the sensing region; a plurality of first conductive patterns extending in a first direction in the sensing region of the first base substrate; a second base substrate facing opposite to the first base substrate, the second base substrate having flexibility and including a flexible region having a second flexibility enhancing part formed in the sensing region” in combination with the other recited features of the claims, which are not taught singularly or in combination within the prior art.
The closest available prior art references disclose a display device comprising a sensor and a base substrate having a flexible enhancing part formed in a sensing region, however, fail to teach the specific features as highlighted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG ZHOU/Primary Examiner, Art Unit 2623